UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 24, 2009 iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 000-50327 93-1214598 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3800 Bridge Parkway, Redwood Shores, California (Address of principal executive offices) (Zip Code) (650) 232-4100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Director On June 24, 2009, Arthur Patterson, a director of iPass Inc., resigned from the Board of Directors, which created the opening consistent with iPass’ agreement with Foxhill Opportunity Master Fund, L.P. and its affiliates to enable the election of Gary Griffiths to the Board of Directors. Election of Director On June 24, 2009, the Board of Directors of iPass Inc. elected Gary Griffiths as a member of the Board of Directors, to serve in the class of directors to be elected at the iPass 2010 annual meeting of stockholders.Mr. Griffiths was also appointed as a member of the Compensation Committee of the iPass Board of Directors. Compensation of Non-Employee Director As a non-employee director, Mr. Griffiths is entitled to receive cash compensation paid to all non-employee directors of iPass, and to receive an initial and annual automatic grants of equity awards under the iPass Inc. 2003 Non-Employee Directors Plan, as amended (the “Directors Plan”). Non-employee directors receive the following cash compensation for services as a non-employee director: Annual retainer $ Committee chairman annual retainer $ Per meeting board meeting fees $ Per meeting committee meeting fees $ Under the terms of the Directors Plan, iPass grants stock options and restricted stock to non-employee directors as follows:  grants of stock options of 30,000 shares for initial grants, and 15,000 shares for annual grants, and  restricted stock awards of 10,000 shares for initial grants and 5,000 shares for annual grants. Options granted under the Directors Plan vest as follows: (a) with respect to options that are awarded pursuant to initial grants, the 30,000 shares will vest with respect to 10,000 shares on the first anniversary of the date of grant, and thereafter in equal monthly installments over 24 months, and (b) with respect to options that are awarded pursuant to annual grants, the 15,000 shares will vest on the first anniversary of the date of grant or, if earlier, on the date of the next annual meeting following the date of grant.Options granted under the Directors Plan may permit exercise prior to vesting, but in such event the participant may be required to enter into an early exercise stock purchase agreement that allows iPass to repurchase unvested shares if the participant’s service terminates before vesting.All outstanding options under the Directors Plan are early exercisable. Shares of stock acquired under a restricted stock award are subject to forfeiture in favor of iPass in accordance with the following vesting schedule: (a) with respect to restricted stock awards that are awarded pursuant to initial grants, one third of the 10,000 shares will vest on each of the first, second and third anniversaries of the date of grant, and (b) with respect to restricted stock awards that are awarded pursuant to annual grants, the 5,000 shares will vest on the first anniversary of the date of grant or, if earlier, on the date of the next annual meeting following the date grant. The members of the Board of Directors who are not employees of iPass are also reimbursed for travel, lodging and other reasonable expenses incurred in attending Board of Directors’ or committee meetings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iPass Inc. By: /s/ Steven Gatoff Name: Steven Gatoff Title: Senior Vice President and Chief Financial Officer (Principal Financial Officer) Dated: June 26, 2009
